UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CESAR TAVERAS, on behalf of himself
and all others similarly situated

                          Plaintiffs,
                                                    20 Civ. 5080 (KPF)
                   -v.-
                                                          ORDER
AUDRY MINI-MARKET, INC., SANTANA
LANTIGUA,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      There is currently a conference scheduled in this matter for today, April

30, 2021, at 3:00 p.m. Earlier today, the Court received by email a joint

request from Plaintiff’s former counsel and Defendant Lantigua to adjourn the

conference, as the parties are in the process of discussing a resolution to the

remaining issues in this matter. The Court accordingly ADJOURNS the

conference to May 21, 2021, at 10:00 a.m. The parties are directed to submit a

letter on or before May 18, 2021, apprising the Court of the status of their

settlement discussions.

            The conference will take place by telephone conference. The dial-in

information is as follows: At 3:00 p.m. the parties shall call (888) 363-4749 and

enter access code 5123533. Please note, the conference will not be available

prior to 3:00 p.m. As it has done on prior occasions, the Court will arrange for

an interpreter to join the conference to translate on behalf of Defendant

Lantigua.
      The Court will email this Order to Plaintiff’s former counsel, as they have

been terminated from the docket pursuant to their motion to withdraw. The

Court directs Plaintiff’s former counsel to transmit a copy of this Order to

Plaintiff and Defendants through any previously-used means of

communication.

      SO ORDERED.

Dated:      April 30, 2021
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
